NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JOSE FLORES,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D19-1128
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 30, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Kemba Lewis,
Judge.

Jose Flores, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Tucker v.

State, 726 So. 2d 768 (Fla. 1999); Strickland v. State, 437 So. 2d 150 (Fla. 1983);

Flores v. State, 113 So. 3d 6 (Fla. 2d DCA 2013) (table decision); Pratte v. State, 946

So. 2d 1184 (Fla. 2d DCA 2006); Williams v. State, 836 So. 2d 1082 (Fla. 2d DCA

2003); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000).



SILBERMAN, MORRIS, and ATKINSON, JJ., Concur.